Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closes prior art of record is Aono (US20200177911).  Aono discloses determining, for a conversion between a current video block of a video that is a chroma 5block and a bitstream of the video, parameters of a cross-component linear model that are determinable by two chroma values and two luma values (Figs. 1-4, 40-41, 0126, 0159, 0217-0235, 0620; cross component linear model (CCLM) parameters for converting and coding between a video block components and bitstream). 
performing the conversion based on the determining; wherein the two chroma values are denoted as CO and C1, and the two luma values are denoted as LO and L1, and wherein the parameters of a cross-component linear model are 10derived based on a difference between C1 and CO, and a difference between L1 and LO; wherein predicted samples of the current video (Figs. 1-4, 40-41, 0126, 0159, 0217-0235, 0620; cross component linear model (CCLM) parameters for converting and coding between a video block components and bitstream). 
However the prior arts of record, individually nor in combination, explicitly disclose wherein if L1 is equal to LO, then the predicted samples of the current video block are 15based on CO and not based on LO, L1 and C1, and the predicted samples of the current video block are set to the CO and wherein the parameters of the cross-component linear model are derived by using Logarithmic operation, when taken in combination with the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483